Title: To Alexander Hamilton from Josias Carvel Hall, 18 September 1799
From: Hall, Josias Carvel
To: Hamilton, Alexander


          
            Sir
            Havre—Septr 18th—99
          
          Winhorn an other Deserter has been taken tryed & his Sentence will go forward  tomorrow One of our Sergeants, to whom it was necessary to advance some Money upon the Occasion,   pursued two or three  Days before he took him. I know not that he can regularly claim the  Reward: But for his Fidelity & Activity he deserves it. I will thank you for your advice on the Subject. I can Order a Soldier on the Pursuit, tho’ I can not  compel to use the same Exertion that the Hope of Reward will—If it can not be   allowed I must pay it myself. I am in hopes I shall  take most of the Others in the course of a  Month if they do not leave the State.
          With great Consideration I am Sir Your most Obdt Servt
          
            Jo Carvel Hall
          
        